
	

113 HR 5714 : Pest Management Records Modernization Act
U.S. House of Representatives
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5714
		IN THE SENATE OF THE UNITED STATESDecember 3, 2014Received; read twice and referred to the Committee on Agriculture, Nutrition, and ForestryAN ACT
		To permit commercial applicators of pesticides to create, retain, submit, and convey pesticide
			 application-related records, reports, data, and other information in
			 electronic form.
	
	
		1.Short titleThis Act may be cited as the Pest Management Records Modernization Act.
		2.Use of electronic records by commercial applicators of pesticides to comply with recordkeeping and
			 reporting requirementsSection 1491 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 136i–1) is
			 amended by adding at the end the following new subsection:
			
				(h)Electronic Recordkeeping and ReportingNotwithstanding any contrary provision of Federal, State, or local law, commercial applicators of
			 pesticides, including commercial applicators of restricted use pesticides,
			 may create, retain, submit, and convey a pesticide application-related
			 record, report, data, or other information in electronic form in order to
			 satisfy any requirement for such creation, retention, submission, or
			 conveyance, respectively, under any Federal, State, or local law..
		
	Passed the House of Representatives December 2, 2014.Karen L. Haas,Clerk
